IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 96-40659
                           Summary Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,


versus

NDUBUIZU M. MBADIWE,

                                           Defendant-Appellant.


                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Eastern District of Texas
                       USDC No. 6-95-CR-58-1
                        - - - - - - - - - -
                         February 24, 1997
Before JONES, DeMOSS and PARKER, Circuit Judges.

PER CURIAM:*

     Ndubuizu M. Mbadiwe appeals his conviction and sentence for

possession of cocaine with the intent to dristibute.    He argues

that the district court should have granted his motion to

suppress evidence      Mbadiwe argues that the district court erred

by denying his motion to suppress the cocaine that was discovered

during a search of his car because:    1) his detention exceeded

the scope of the traffic stop, making the delay unreasonable;

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                            No. 96-40659
                                - 2 -

2) his consent to search was not voluntarily given; and 3) the

search was illegal because it was conducted without a warrant.

Viewing the evidence in the light most favorable to the

Government, the district court did not err by denying Mbadiwe’s

motion to suppress evidence.   See United States v. Ponce, 8 F.3d

989, 995 (5th Cir. 1993).

     AFFIRMED.